Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sangil Lee on 6/23/2022.

The application has been amended as follows: 

Claim 17:  (canceled).
Claim 18:  (canceled).
Claim 27:  (canceled).
Claim 28:  (canceled).
Claim 29:  (canceled).

	Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record namely Bonitatibus et al (2010/0278734) and Bronstein et al (“Functional Polymer Colloids with Ordered Interior”, Langmuir Vol. 20(4), (2004) p. 1100-1110 submitted in the IDS filed 12/6/2019) do not teach or fairly suggest a method comprising all of the cumulative limitations of Claim 1.  More specifically, Bonitatibus and Bronstein do not teach or suggest a method for synthesizing silica nanoparticles comprising mixing at least one silane which is  negatively charged at physiological pH with at least one silane that is neutral or positively charged at physiological pH wherein said nanoparticles dispersed in water have a mean hydrodynamic diameter between 0.5 and 15 nm and where all the silanes represent at least 80% by weight of the total weight of the reagents.

Bonitatibus discloses a method for making a nanoparticle contrast agent comprising treating a core with a mixture containing at least two silane moieties wherein one silane moiety is functionalized with a net positive group and the second silane moiety is functionalized with a net negatively charged group where the ratio of the silane moieties with positive charge to the silane moieties with negative charge is about 0.25 to 1 (see [0062] and [0044]).   Bonitatibus also discloses treating a core with a mixture where one silane moiety is functionalized with a net positively or net negatively charged group and the second silane moiety is functionalized with a net neutral group (see [0062]); where the ratio of positive or negatively charged silane moiety to neutral silane moiety is from 0.1 to 20 (see [0025]).  Bonitatibus discloses the method were the particle size is 10 nm and where the polydispersity index is 1 (see [0025-0026]) and where the particles are to be dispersed in water without being strongly aggregated or agglomerated (see [0066] and [0078]).
However, Bonitatibus teaches a method comprising forming a silica shell on a core and does not teach a method synthesizing silica nanoparticles where all the silanes represent at least 80% by weight of the total weight of the reagents.

Bronstein discloses a method for preparing a polymer colloid comprising the mixing of a cationic silane and anionic silane (ODMACI and TANED) where the molar ratio of ODMACI:TANED = 1:1 (see Page 1102, Para 3-4).  Bronstein discloses the method producing micelles and secondary aggregates of nanoparticles in the form of cylinders with diameter of 5 nm (see Page 1108-1109).
However, as Applicant argued in the Remarks filed 1/3/2022, Bronstein does not teach or suggest a method synthesizing silica nanoparticles wherein the nanoparticles, dispersed in water, have a mean hydrodynamic diameter between 0.5 and 15 nm.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        6/23/2022

/Colin W. Slifka/Primary Examiner, Art Unit 1732